PER CURIAM.
This is an appeal from an order revoking the defendant Israel Casana’s probation, and from an adjudication and sentence imposed thereafter for trafficking in cannabis. We affirm the subject order, adjudication, and sentence, save for that provision of the probation revocation order revoking the defendant’s probation for committing *795the offense of conspiracy to traffic in cocaine, which provision is stricken.
Plainly, the evidence adduced at the probation revocation hearing was insufficient to sustain a conviction for conspiracy to traffic in cocaine, Velunza v. State, 504 So.2d 780 (Fla. 3d DCA 1987); Saylor v. State, 491 So.2d 340 (Fla. 3d DCA 1986); Ashenoff v. State, 391 So.2d 289 (Fla. 3d DCA 1980); we think it was also insufficient to revoke the defendant's probation based on this offense because no evidence at all was adduced below to establish the requisite agreement and intention to commit such conspiracy. The evidence, however, was more than sufficient to revoke the defendant’s probation for trafficking in cocaine and for failure to file monthly probation reports. Indeed, the defendant makes no contention to the contrary.
We therefore affirm the probation revocation order under review, save for that provision of the subject order revoking the defendant’s probation for conspiracy to traffic in cocaine; this latter provision is hereby stricken. The adjudication of guilt and sentence are also affirmed in all respects.
Affirmed as modified.